                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION



ACE MOTOR ACCEPTANCE CORP.      )
                                )
vs.                             )                Civil Action No. 3:18-CV-630-KDB
                                )
MCCOY MOTORS, LLC, et al.       )
_________________________________)

                      RESPONSE TO CERTIFICATION BY COUNSEL

        COME NOW the Defendants McCoy Motors, LLC, Robert McCoy, Jr., and Misty
McCoy, and respond to the Certification by Counsel for Plaintiff filed by the Plaintiff on
September 18, 2019 and shows the Court as follows:


         ORDER CONCERNING INTERIM SERVICING OF ACCOUNTS, 6/25/18
        1. Decretal Paragraph 2: Responding Defendants have turned over or made
available all records they currently have control over that would respond to this
paragraph, including bank records and vehicle buyer files . Specifically, the accounting
referenced in this paragraph require records ​which are solely within the control of the
Plaintiff.


        2. Decretal Paragraph 3. Responding Defendants have turned over or made
available all records they currently have control over that would respond to this
paragraph, including bank records and vehicle buyer files . Specifically, the accounting
referenced in this paragraph require records ​which are solely within the control of the
Plaintiff.


        3. Decretal Paragraph 4. Responding Defendants have turned over or made
available all records they currently have control over that would respond to this



             Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 1 of 6
paragraph, including bank records and vehicle buyer files. Further information pertinent
to this paragraph are contained in documents which are under the sole control of either
the Plaintiff or a third party entity known as DealerSocket. DealerSocket has, to date,
ignored a subpoena from the Plaintiff and several demands for information from the
Responding Defendants.


        4. Decretal Paragraph 5. Responding Defendants have made available all its
physical files on vehicle buyer accounts, specifying what is generally contained in them
and offering to deliver same to counsel for Plaintiff. To date, Plaintiff has not advised
that they are interested in reviewing such documents. Further information pertinent to
this paragraph are contained in documents which are under the sole control of either the
Plaintiff or a third party entity known as DealerSocket. DealerSocket has, to date,
ignored a subpoena from the Plaintiff and several demands for information from the
Responding Defendants.


        5. Decretal Paragraph 8. Responding Defendants have turned over or made
available all records they currently have control over that would respond to this
paragraph, including bank records and vehicle buyer files . Specifically, the accounting
referenced in this paragraph require records ​which are solely within the control of the
Plaintiff.


        ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION, 8/1/18
        6. Decretal Paragraph A(i). This paragraph requires Responding Defendants to
cease collecting payments from Ace’s customers. They have done so. The Certification
filed by Plaintiff counsel speaks to accounting documents which are not referenced in
this ordering paragraph and which, in any event, have either been made available to the
Plaintiff (which has not shown any interest in reviewing) or solely within the control of
either the Plaintiff or a third party, as stated above.




             Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 2 of 6
       7. Decretal Paragraph A(ii). This paragraph requires Responding Defendants to
direct all Ace customers to pay Ace. Responding Defendants have done so. Again in
the Certification filed, Plaintiff speaks not to the requirements of this paragraph but to
records which, as stated repeatedly earlier, have been turned over or made available, or
which are solely within the control of either the Plaintiff or a third party.


       8. Decretal Paragraph A(iii). Responding Defendants have no funds that fall
under this paragraph. All banking records of McCoy Motors, LLC covering the time
periods in question have been provided.


       9. Decretal Paragraph A(iv): Since June of 2019, since new counsel has taken
over, Responding Defendants have offered to cooperate fully with Plaintiff taking
possession of the vehicles in question. Plaintiff has completely failed to do so. Further,
Plaintiff was, in fact, ordered to take possession of these vehicles and move them and
has failed to do so. As to documentation concerning these vehicles, as aforesaid,
Responding Defendants have made available any documentation it currently has in its
vehicle buyer files, which Plaintiff has shown no interest in reviewing.


       10. Decretal Paragraph A(v): This paragraph requires Responding Defendants to
cease contacting Ace customers. They have. The Certification speaks not to that but to
speculation. It further states that “The McCoy Defendants refuse to provide information
concerning the vehicle buyer accounts”, which is simply untrue. Responding Defendants
have, in fact, offered to deliver all information they have to counsel for Plaintiff..


       11. Decretal Paragraph A(vi). Responding Defendants have turned over all
banking records for the last 12 months accounts were open..Other financial data
Plaintiff speaks of simply does not exist. If there are further banking records Plaintiff
would like, Responding Defendants will be happy to request them of the lending
institutions.




          Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 3 of 6
       12. Decretal Paragraph A(vii). At this point, Responding Defendants have turned
over all funds which it has under this paragraph.


       13. Decretal Paragraph A(ix). This paragraph orders the Responding Defendants
to cease taking actions, which they have. Once again, the Certification speaks not to
that but to other issues. As stated numerous times elsewhere, ALL documents within
the control of Responding Defendants have either been delivered to counsel for Plaintiff
or have been made available (indeed, with offers to deliver which have been turned
down).


       14. Decretal Paragraph A(x). This paragraph concerns the turnover of keys to
vehicles. As noted previously, Responding Defendants have made all vehicles,
including the keys, available for pick-up by Plaintiff for months. Plaintiff, despite being
ordered by the Court to take possession of those vehicles, has failed to do so and now
wants to imply that its failure to do so is somehow a continuing failure of Responding
Defendants.


       15. Decretal Paragraph A(xi). This paragraph orders Responding Defendants to
cease certain activity. Which they have done. The Certification, yet again, deals with
speculation and complains about records. The response as to records of the
Responding Defendants is the same as noted many times previously. ALL records in
Responding Defendants control have been turned over or made available.


       16. Decretal Paragraph A(xii). This paragraph orders Responding Defendants to
disclose the location of all assets of Ace. Other than the vehicles at the location, which
Plaintiff has failed and refused to either inspect or take possession of, there is nothing
else responsive to this request. The only other asset of McCoy Motors is a 2015 Ford
tow truck.




         Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 4 of 6
       17. Decretal Paragraph A(xiii). This paragraph orders Responding Defendants to
cooperate with Ace in connection with various matters. Current counsel for Responding
Defendants is unaware of any request by Ace since he has taken over that Responding
Defendants have not exercised best efforts to comply with.


       18. Decretal Paragraph B. All bank statements covering the time periods in
question have been turned over. McCoy Motors has no open bank accounts and no
funds to turn over.


       19. In summary, the Certification is an attempt by the Plaintiff to continue to cite
previous failures by the Responding Defendants. Since new counsel has taken over for
Responding Defendants, all requirements for action, inaction, or production of
documents that Responding Defendants have control over have been complied with to
the best of their current ability. .


       This the ____ day of September, 2019




                                                  s/ Robert K Trobich


                                                  NC State Bar No. 16190
                                                  5635 Timber Ln.
                                                  Charlotte, NC 28270
                                                  704-488-7588 (phone)
                                                  704-734-9215 (fax)
                                                  rktrobich@gmail.com




         Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 5 of 6
                                 CERTIFICATE OF SERVICE

       I certify that this day I electronically filed and served a copy of the foregoing Motion
upon each of the parties to this action through the CM/ECF system for the Western District of
North Carolina.


       This the 19th day of September , 2019



                                                             s/ Robert K Trobich
                                                             NC State Bar no. 16190




         Case 3:18-cv-00630-KDB Document 38 Filed 09/19/19 Page 6 of 6
